





Exhibit 10.3




TRANSITIONAL SERVICES AGREEMENT

___________________________




THIS TRANSITIONAL SERVICES AGREEMENT (this "Agreement") is made as of November
8, 2004, by and among STERION INCORPORATED, a Minnesota corporation ("Sterion"),
and ASPEN SURGICAL PRODUCTS, INC., a Michigan corporation ("Aspen").




PRELIMINARY RECITALS




A.

Sterion manufactures and sells (i) disposable products (including, without
limitation, adhesive wound closures, operating room disposables (vessel loops),
instrument protection, identification and cleaning products, and specialty
adhesive products) and (ii) closed wound drainage system products (collectively,
the "Products").

B.

Pursuant to a certain Asset Purchase Agreement dated November 8, 2004 (the
"Purchase Agreement"), Sterion has sold to Aspen certain of the assets used in
the Business (as such term is defined in the Purchase Agreement).

C.

Aspen has requested, and it is a material condition and substantial inducement
to the execution, delivery and consummation of the Purchase Agreement by Aspen,
that Aspen and Sterion enter into this Agreement.

NOW, THEREFORE, in consideration of the consummation of the transactions
contemplated by the Purchase Agreement, Aspen and Sterion hereby covenant and
agree as follows:

1.

Services.  During the Term (as defined in Section 5), Sterion shall provide
Aspen:  (i) marketing, customer service, shipping, quality assurance, telephone
answering, and similar administrative services (collectively, the
"Administrative Services"); and (ii) production services including, without
limitation, the manufacturing, packaging and storing of the Products on behalf
of Aspen (collectively, the "Production Services" and, together with the
Administrative Services, the "Services").  




2.

Use of Sterion Employees.  The parties agree that, during the Term, the Sterion
employees set forth on the attached Schedule A will provide the Services under
this Agreement (the "Sterion Employees").  Aspen shall have the right, in its
sole discretion, to remove any Sterion Employee from the list of personnel
authorized to perform the Services upon fourteen (14) days' written notice to
Sterion.  Schedule A shall be revised to exclude such removed Sterion Employees
from time to time, as appropriate.  In the event a Sterion Employee voluntarily
terminates his/her employment during the Term, Sterion shall have no obligation
to hire, or otherwise provide, a replacement for such terminated Sterion
Employee.  The parties acknowledge that, at Closing (as such term is defined in
the Purchase Agreement), Aspen intends to extend an offer of employment to the
Sterion employees listed on the attached Schedule B without any additional
compensation therefor payable to Sterion, and that all costs and expenses in
relation to such hired employees shall be solely the responsibility of Aspen.  




3.

Charges.  Aspen shall reimburse Sterion for one hundred percent (100%) of the
Direct Labor Costs (as defined in Section 4) incurred by Sterion in connection
with providing the Administrative Services after November 19, 2004.  Aspen shall
reimburse Sterion for one hundred ten percent (110%) of Sterion's (i)
manufacturing supplies and other consumable items used in the manufacturing
process, and (ii) Direct Labor Costs incurred by Sterion in connection with
providing the Production Services.  The Sterion Employees shall keep time sheets
related to direct labor performed in connection with the Administrative Services
(recorded in half-hour increments), which time sheets Aspen may inspect upon
request.  Payment for the Services shall be due and payable on the tenth (10th)
day after Aspen's receipt of Sterion's invoice.  




4.

Direct Labor Costs.  For purposes of this Agreement, the term "Direct Labor
Costs" means the actual costs incurred by Sterion for the employment of the
Sterion Employees for all pay periods after Closing during the Term, which shall
be defined as the cost of: (i) salaries, wages and vacation, holiday and
self-funded sick pay (provided, however, any pay for vacation or sick days
exceeding one per month per Sterion Employee shall not be included); (ii)
Sterion-paid social security taxes, Medicare taxes and other payroll taxes;
(iii) premiums paid by Sterion on behalf of Sterion Employees for coverage by
any long-term disability insurance, insured short-term disability benefits,
group term life insurance, accidental death and disability insurance, and
insured group health, dental or vision plans; and (iv) other employee welfare
benefits, or fringe benefits, including, but not limited to, benefits under any
employee welfare benefit plan (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended).  The parties hereby
acknowledge that the hourly rate corresponding to each Sterion Employee, which
is set forth on the attached Schedule A, has been calculated in accordance with
the definition of "Direct Labor Costs" described in this Section 4 (excluding
vacation pay and sick pay) based on a 40-hour work week.




5.

Term.  The term of this Agreement shall commence on the date hereof and shall
continue for a period of ninety (90) days, unless sooner terminated in
accordance with the provisions of this Agreement or unless extended by mutual
agreement of the parties (the "Term").  In the event the parties wish to extend
the Term, the parties shall negotiate in good faith and use their best efforts
to arrive at a mutually agreeable rental rate for the space occupied by the
Sterion Employees in connection with their performance of the Services during
any such extension of the Term.

6.

Systems Modifications and Personnel.  Sterion warrants and agrees that the
Services shall be performed substantially consistent with the historical
practice of Sterion.  Sterion shall not, by reason of this Agreement, be
required to add additional staff or make material modifications to its systems
or procedures in order to perform its obligations under this Agreement.

7.

Termination.  Aspen may terminate this Agreement at any time upon fourteen (14)
days' prior written notice to Sterion.  Sterion may not terminate this Agreement
prior to the expiration of the Term.

8.

Insurance.  In connection with its provision of the Services, Sterion shall
maintain, during the Term, workers' compensation and occurrence basis
comprehensive general liability insurance policies (including products
liability, contractual liability and recall liability) in amounts and for
durations consistent with Sterion's past practice.  Such insurance policies
shall name Aspen as an additional insured.

9.

Default.

(a)

The occurrence of any one or more of the following events constitutes a default
by either party under this Agreement ("Default"):

(i)

Failure by either party at any time to pay any sums payable to the other
pursuant to this Agreement, if such failure shall continue for more than five
(5) days after receipt of notice thereof from the other party; or

(ii)

Failure by either party to observe or perform any covenant, agreement, condition
or provision of this Agreement, if such failure shall continue for more than
five (5) days after receipt of notice thereof from the other party.

(b)

In the event that either party fails to make any payment required hereunder when
due, then, without limiting any other rights of the other party, the non-paying
party shall be liable for interest thereon at the Interest Rate (as defined
herein) from the date that such payment was due until the date paid in full.
 For purposes of this section, "Interest Rate" shall mean eight percent (8%) per
annum, but in not event exceeding the maximum legal rate permitted to be
charged, whichever is less.

(c)

If a Default occurs, in addition to any other rights or remedies the
non-defaulting party may have at law or in equity, the non-defaulting party may
enforce the provisions of this Agreement and may enforce and protect its rights
hereunder by a claim for the specific performance of any covenant or agreement
contained herein, or for the enforcement of any other appropriate legal or
equitable remedy, including recovery of monetary damages and all monies due or
to become due from the other party under any of the provisions of this
Agreement, or any other relief or remedies to the extent permitted by law,
including, but not limited to, the right to have this Agreement terminated.

10.

Indemnification.

(a)

Sterion and Aspen hereby agree to indemnify and hold harmless the other party,
its officers, directors, shareholders, employees and agents from and against all
loss, cost and expense in connection with proceedings, judicial or otherwise,
and claims, demands and judgments, together with costs and expenses, including
attorneys' fees relating thereto, arising from the other party's failure to
perform its duties pursuant to this Agreement.

(b)

The procedures for indemnification under this Agreement with respect to
third-party claims and non-third-party claims shall be as provided in Articles
VI or VII, as the case may be, of the Purchase Agreement, but without regard to
any Basket (as defined in the Purchase Agreement).

11.

Notices.  All notices, requests, demands and other communications required or
permitted under this Agreement shall be deemed to have been duly given and made
if in writing and served either by personal delivery (which shall include
delivery by Federal Express or similar services) to the party for whom it is
intended or by being deposited postage prepaid, certified or registered mail,
return receipt requested (or such form of mail as may be substituted therefor by
postal authorities), in the United States mail, bearing the address shown in
this Agreement for, or such other address as may be designated in writing
hereafter by, such party:

If to Aspen:

Aspen Surgical Products, Inc.

6495 Southbelt Drive, S.E.

Caledonia, Michigan 49316

Attention:  Daniel J. Bowen, President




with a copy to:

Miller, Johnson, Snell & Cummiskey, P.L.C.

250 Monroe Avenue, N.W., Suite 800

Grand Rapids, Michigan 49503-2250

Attention: John Sommerdyke




If to Sterion:

Sterion Incorporated

13828 Lincoln Street NE

Ham Lake, MN 55304

Attention: Kenneth Brimmer




with a copy to:

Lindquist & Vennum P.L.L.P.

4200 IDS Center

80 South 8th Street

Minneapolis, MN 55402

Attention: Girard Miller




12.

Reimbursement for Expenses.  In addition to reimbursement for the charges
specified in Section 3 of this Agreement, Aspen shall also reimburse Sterion for
all reasonable telephone, mailing and other similar direct, third-party
administrative expenses incurred by Sterion in connection with performing the
Services.




13.

General.

(a)

Sterion is not an employee of Aspen but is an independent contractor which shall
be free to exercise its discretion and independent judgment as to the method and
means of performance of the Services.  Neither Sterion nor Aspen has, and shall
not hold itself out as having, any right, power or authority to create any
contract or obligation, either express or implied, on behalf of, or in the name
of, or binding upon the other party.

(b)

This Agreement embodies the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements and understandings, oral or written, relative to such
subject matter.

(c)

This Agreement and the various rights and obligations arising hereunder shall
inure to the benefit of and be binding upon the parties hereto, and their
respective successors and permitted assigns.  No party hereto may assign or
delegate any of its rights or obligations hereunder without the prior written
consent of the other party hereto, provided, however, that Aspen shall have the
right to assign all or any part of its rights and obligations under this
Agreement to any affiliate of Aspen to which the Business is assigned at any
time or to a third party which purchases a substantial portion of the Business
from Aspen.  Except as otherwise expressly provided herein, all covenants and
agreements contained in this Agreement by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the respective successors and
assigns of the parties hereto whether so expressed or not.  Any transfer or
assignment of any of the rights, interests or obligations hereunder in violation
of the terms hereof shall be void and of no force or effect.

(d)

Sterion shall not be liable for any failure of, or delay in the performance of,
its obligations under this Agreement for the period that such failure or delay
is due to acts of God, terrorism, public enemy, civil war, strikes or labor
disputes, or any other cause beyond its reasonable control.  Sterion agrees to
notify Aspen promptly of the occurrence of any such cause and to carry out this
Agreement as promptly as practicable after such cause is terminated.

(e)

This Agreement may not be changed, amended, terminated, augmented, rescinded or
discharged (other than by performance), in whole or in part, except by a writing
executed by the parties hereto, and no waiver of any of the provisions or
conditions of this Agreement or any of the rights of a party hereto shall be
effective or binding unless such waiver shall be in writing and signed by the
party claimed to have given or consented thereto.  Except to the extent that a
party hereto may have otherwise agreed in writing, no waiver by that party of
any condition of this Agreement or breach by the other party of any of its
obligations hereunder shall be deemed to be a waiver of any other condition or
subsequent or prior breach of the same or any other obligation by the other
party, nor shall any forbearance by the first party to seek a remedy for any
noncompliance or breach by the other party be deemed to be a waiver by the first
party of its rights and remedies with respect to such noncompliance or breach.

(f)

This Agreement shall be governed by, and interpreted and enforced in accordance
with, the laws of the State of Minnesota, as applied to contracts made and to be
performed in that state, without regard to conflicts of law principles.  Any
disputes relating to or arising under this Agreement shall be resolved (i) in
state or federal court in Minneapolis or St. Paul, Minnesota if Aspen institutes
a legal proceeding to resolve any such dispute, or (ii) in state or federal
court in Grand Rapids, Michigan if Sterion institutes any such legal proceeding.

(g)

The section headings in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.

(h)

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which shall constitute the same instrument.

1







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto, duly authorized on the date first above
written.




STERION:




STERION INCORPORATED







By:  /s/  Kenneth Brimmer






Kenneth Brimmer, Chief Executive Officer










ASPEN:







ASPEN SURGICAL PRODUCTS, INC.







By:  /s/  Daniel J. Bowen






Daniel J. Bowen, President




2





